 D[)E(ISIONS OF NATIONAL LABOR RELATIONS BOARDMarathon Oil Company and Teamsters "GCeneral" Lo-cal No. 200, affiliated with the International Broth-erhood of Teamsters, Chauffeurs Warehousemenand Helpers of America, Petitioner. Case 30-UC-145August 23, 1979DECISION ON REVIEW AND ORDERBy CIAIRMAN FANNING AND MEMBERS JENKINSAND PEIFI.LOOn March 1, 1979, the Regional Director for Re-gion 30 issued a decision in the above-entitled pro-ceeding, finding, as requested by the Union, that theutility man hired to work at the Granville terminalwas an accretion to the existing bargaining unit ofloaders at the Jones Island terminal. Thereafter, inaccordance with Section 102.67 of the National a-bor Relations Board Rules and Regulations, Series 8,as amended, the Employer filed a request for reviewof the Regional Director's decision. The Petitionerfiled a statement in opposition to the request for re-view.By telegraphic order dated April 11, 1979, the Na-tional Labor Relations Board granted the request forreview. Thereafter. the Petitioner filed a brief' on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review and makesthe following findings:The Employer has operated a terminal tbr the saleof petroleum products at Jones Island, Milwaukee,Wisconsin, for the past 14 years. The Jones Islandterminal is manned by a supervisor and three loaders.In November 1978 the Employer opened a new auto-mated terminal in the Milwaukee area, approxi-mately 23 miles from Jones Island, known as theGranville terminal. Granville is manned by a supervi-sor and one utility man who was newly hired for thatterminal.The loaders assigned to the Jones Island Terminalwork in three overlapping shifts during the hours theterminal is open for business, 4 a.m. to 10 p.m., toassist in the manual loading of customers' fuel oiltrucks. The Granville terminal is open for business 24hours per day 7 days a week, but the utility man thereworks only from 8 a.m. to 5 p.m. since the terminal isfully automated and customers-drivers can load theirtrucks unassisted. The record reflects that the utilityman spends 60 percent of his time performing clericalduties, while the loaders at Jones Island are primarilyengaged in directing or assisting in the process of'manually loading oil trucks.There has been no interchange or transfer of' em-ployees between the Jones Island and Granville ter-minals.'Immediate supervision of terminal employees isprovided by the individual terminal managers. whohave authority to make assignments and to efi'ectivelvrecommend hiring, discipline, and promotion. Re-sponsibility for day-to-day management of the termi-nals is not centralized with the Employer's area man-ager, who is responsible for 14 terminals in 4 Statesand normally visits each one only 4 to 6 times a year.There is no evidence to indicate that the operationsof Jones Island and Granville will be integrated.Gasoline sales were transferred to Granville whenthat terminal opened, but at the same time Jones Is-land acquired No. I fuel oil sales which had previ-ously been contracted out, so no work was takenaway from the Jones Island employees.Upon the basis of the foregoing and the record as awhole, especially the lack of employee interchangeand functional integration, the autonomy of the ter-minal managers. the diverse duties of the employees,and the geographic separation of the terminals. wefind that the Granville terminal utility man cannot beaccreted to the certified bargaining unit.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition be. and ithereby is, dismissed.m The record does not support the Regional D)lrector's finding that here hasbeen supervisory interchange between the terminals. In an) event.supervisor) interchange is not an operative (iactor in resols ing accretinquestions See, eg.. Bran In/anrt WeIar (porlanl. 235 NlRB 13()5 (19781244 NLRB No. 86572